Title: To George Washington from William Pearce, 12 February 1797
From: Pearce, William
To: Washington, George


                        
                            
                                12-18 February 1797
                            
                            
                        
                        A Meteorological account of the Weather
                                Kept at Mount VernonFeby 1797
                        12 In the Morning47NW clear49W clear50S clear1346E cloudy48E raining48NE raining1445N. raining46N. rainy45W cloudy1545SW clear47W clear45W clear1636NW clear42W clear &   Blowing40W clear
       
1740S.& cloudy some showers42S cloudy40S cloudy
                    & raining1841E Rain42NE Rain40NW clear
                        
                         Feby 18 1797
                        Dr. Mansion house for the Work of 8 hands Amt. ⅌ Week48
                            daysCr. By Hauling Hay 2 days & Timber 2, flatt Rails 2 days6" 3 Horse Cart hauling Hay & Straw 3, & Manure to Garden 2 }5" do Hauling Meal from the Mill &c1" 2 Horse Cart hauling Wood to Mansion &c1" do Wood & leaves &c to Coal Kill2" Joe Pruning of Trees6" Grubing & burning Brush 9 & cuting Wood
                            615" Cuting coal Wood & Attending at Kill6Sick Lucy 348
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        Dr. Ditchers for the Work of 4 hands Amount. ⅌ Week24
                            daysCr. By working on the Old Mill Race8" cuting coal wood 4 & Morticing Posts 610" planting a Hedge at the Mill
                            624
                        Stock 1 Stud horse 3 Stud Jacks, 3 Young do, 7 Horses, & 10 Jeanets, 9
                            Working, & 16 Mules unbroke 15 Cows & 8 .
                        
                        Dr. Mudy Hole for the Work of 14 hands Amt. ⅌ Week 84
                            daysCr.By Hauling Corn & wheat to Mill 1 Carting  Rails 4 days5" Ploughing19
" making & repairing fences34" cuting & Mauling Rails 5 days Grubing at M. House 2 days7" Shelling Corn in Wett Weather13" Sick Nancy
                            684
                        Stock 7 Horses 4 Mules 37 H. Cattle 2 Calves 49 Sheep & 10 Lambs  2 Lambs.
                        Corn Sent to Mill 9 Bu.Wheat Sent to Mill8do fed to Stock 3do in 15 1/4 12Oats fed to Stock4 Bu.
                        Dr. River Farm for the Work of 27 hands Amt. ⅌ Week162 daysCr. By ploughing 28 days & fencing 15 days43" hauling Wheat & Corn to Mill4" Loading Carts & hauling Straw8" Hauling Wood 2 days & Manure 2 days4" Repairing old Post & Rail fencing25" Spreading Manure8" Grubing 26, And Attending to Stock 12 days38" Stoped by Rain25Sick John 1 day & Agnes in Child bed 6 days  7162
                        
                        
                        
                        Stock 11 Horses 1 Colt & 21 Mules 84 H. Cattle 6 Calves 203 Sheep
                            & 67 Lambs Increased 1 Calf & 13 LambsWheat Sent to Mill 65 Bushels Corn to
                            Mill 25 1/2 Bu.    do fed to Stock 27do52 1/2
                        
                        
                        
                        Dr. Union Farm for the Work of 23 hands Amounting ⅌ Week138    
Cr.By Ploughing 18, & planting Hedges 8 days26" Grubing in the Mill Swamp40" cuting & Mauling Rails15" making fences 20 & cuting in Mill Swamp  12 days32" Hauling Manure, & Rails12" Hauling Wheat & Wood to the Mill, & Distillery2" Making Post & Rails fences 4 Hauling Stalks  into Cow Yard 37" cleaning of Wheat  4138
                        Stock 16 Horses 6 Mules 68 Horned Cattle 13 Year Olds & Calves 118
                            Sheep Decreased 1 Sheep died.
                        Corn sent to Mill 20Bush.Wheat Sent to Mill56do fed to Stock5doFailings sent to 
35
                        
                        
                        Dr. Dogue run for the Work of 16 Hands Amt. pr Week96
                            daysCr. By cuting & Sawing Timber for flatt rails10" making Posts & Mauling Rails 12, puting up Post & Rails 1729" Grubing & burning Brush30" Carting Rails 5 And Wood 1 day6Sick Sall twine 6, Charity 6, Agnes 3 Judith 3 & Simons 3 days2196
                        
                        
                        
                        Stock 4 Horses 1 Colt & 8 Mules 69 H. Cattle 1 Calf And 138 Sheep and 1
                            Lamb Increased 1 Lamb
                        Corn Sent to Mill 12Bushelsdo fed to Stock 5 do
                        Dr. MillWheatCornContra       Cr.C. mealFlour Fine   Mid.H.     BranTo Mudy Hole89  2By Mudy hole8 2do in Sailings15 1/4" Dogue run012" Dogue run12" Union5620" Union Farm15 2" River Farm6525  2" River Farm13  28  2" Union Farm Sailings35" Mansion house19  21  214The Weight of the Wheats" John Violet1Union Farm 58 & River" Jas Anderson15Farm 59 lb. ⅌ Bu. & his 3
" John Neale1 2" William Stewart1" Mansion house of 
                        1
Bu.Delivered the Mills of                       Bus.
Sheep Stuff                200Cooper Miller & boys1 1Wheat 129  50 1/4 67 475 21 2001 227 2
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        Packed this Week 37 Barls Super fine flour fine 3
                            Mid.
                        Super fine in Mill 80 Barls fine 9 &
                            Midlings 1
                        
                        Dr. Coopers for 1 Man & one boy Amt ⅌ Week12
                            daysCr. By dressing Barrel Staves 6 cuting hoop poles 410" doing some Jobs in the Distillery
                                212Miller Ben Working in the Mill
                            6 daysDr.Carpenters for the Work of 7 Men Amt.  ⅌ Week42Cr.By Working at the Distillery16" Working at Dogue run Barn floor11" fixing the Bolting Gears in the Mill1
" Hauling Timbers for the Barn at   Dogue run1" Davy Burying his Child1" Isaac & Joe in the Shop Making a  3 horse Cart for Mansion house one
  plough for Mudy hole, & a Childs Coffin,
  & hewing of Timber for the use of the Shop1242Dr. Brick layers for the Work of 2 Men Amt.  ⅌ Week 12 daysCr. By Tom Davis & Muelles at Town with the
                            Boat2" Tom Davis Mending Seines5" diging brick Clay 2 at Distillery 13" repairing Allisons fire place1" working in Shop When it rained
                            112
                        
                        
                        
                        
                        Dr. Spiners, Sewers, & Knitters for the Work of 15 Women ⅌ Week90Cr.By Matilda Spining  6 lb. Sow Yarn6" Delia5 lb.do6" Betsey Davis5 lb.do6" Alsey5 lb.do6" Annie5 lb.do6" Delphia          2 1/2 lb.do6" Judith4 lb.Stocking Yarn6" Kattey2 lb.Sewing thread6" Charlotte Sewing 6 Shirts4" Dolsey Sewing 6 do being Sickly6" Lucy Knitting 1 pr Stockings6" Lame Alley     1 pr do6" Sall Winding Yarn6Sick Caroline 6 Doll 6 And Charlotte14 Lame Peter Knitting 2 pairs Stockings 6 Days90Dr. Gardeners for the Work of 3 Men Amt. ⅌ Week18Cr. By Working in the Garden18Hercules & Siras diging Brick Clay10Stoped by Rain
                            212
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                             Airing cleaning the House And Assisting by times
                        
                        
                        Stud H.Stud J.HorsesMulesJeanitsTotalCattleCalvesTotalSheepLambsTot.Mansion167251049151588Mudy hole741137239491059River Farm1211238469020367270Union Farm1662281283118118Dogue run5813691701381139164754101182861129751678594Jas Anderson314
                        There are 3 Negroe Children Born, & one dead at River Farm 1 born at
                            Mansion house, Sina 1 And at Union Farm 1 born & one dead. It was killed by Worms.
                            Medical Assistance was called. But the Mothers are very unnatended to their Young. A Nurse
                            & some place set a part for the  be that on When You Ex.
                            returns.
                        
                    